The prisoner was a negro, of about thirty-five years of age, strong and healthy, and who occupied premises at the “ Five Points,” in Hew York, where many others of his race lived.
On a pleasant summer afternoon, and on a Sunday, the deceased, also a negro, an infirm old man, was sitting in the yard connected with his domicile, and next adjoining the premises occupied by the prisoner.
The prisoner, looking out of his window upon the yard where the deceased sat, without any provocation from him, *276called him “ an old gray headed son of a bitch,” to which the deceased answered, “if I am an old son of a bitch, you are a young one.” The prisoner replied: “ If I come down stairs I will let you know whether I am or not,” and immediately ran down stairs and rushed toward the deceased. The old man arose and raised his chair to keep the prisoner off.
The prisoner had a stick in his hand, with which he struck the deceased several blows, and then, dropping the stick, seized him by the throat and pushed him across the yard, against the fence, and was there seen to punch him two or three times in his left side, and then let go of him, exclaiming “ There, God damn you, see if that is enough for you.” Several persons witnessed the affair, but none of them saw a knife in the prisoner’s hand, and they had no thought of any other violence than choking. But when he quit his hold upon the throat of the old man, and returned up stairs to his own lodgings, the deceased fell, turned over upon his face, and was dead before any of the by-standers could reach him.
Upon a post mortem examination it appeared that he had received a stab directly through the heart, enough to produce instant death.
Upon going up the stairs to his own room, the prisoner was seen, by one whom he met, to have a knife in his hand, which he threw out of the window into an adjoining yard.
A cry of murder was raised, but the prisoner paid no attention to it, nor did he set up any defense on his trial, except the infamous character of the witnesses, who were all habitues of that profligate locality.
From the time of committing the offense until the end of his trial, the prisoner evinced no emotion except that when he heard the police were after him he made a futile attempt to elude them.
He was convicted of murder. He was afterward brought up for sentence, when the clerk of the court said to him:
“ Prisoner, you have been indicted for the murder of Henry Ford. On that indictment you demanded a trial. On that *277trial you have been convicted, and you are now arraigned for sentence. What have you to say why the sentence of the law should not be pronounced upon you % ”
He made no reply, and the judge pronounced the following sentence:
Within the short space of three weeks, five persons have been arraigned before me on the serious charge of murder. Two of them are yet awaiting their trial, one has been consigned to the State prison for life, and you are the second person upon whom, in that brief period, it has been my duty to pronounce the terrible sentence of death. No one can contemplate this picture without emotion, whether it be viewed in reference to the efficacy of the punishment which the law has denounced against this crime, or be regarded as evidence of the spread of moral depravity, and disregard of human life among us. The infuriated slayer of his father is already undergoing his sentence-—-the deliberate assassin, who coolly waylaid his victim, is awaiting the speedy execution of his, and now, upon you, the author of the same crime, perpetrated under circumstances of equal deliberation, but with much less provocation, the doom of the law is to be prononnced.
The murder with which you are charged was cruel and unprovoked. Your victim was a feeble, old man, who gave you no offense. You sought a quarrel with him, and without any aggravation on his part you armed yourself with a club, and with some deadly weapon, and you rushed upon him. He did nothing but endeavor to ward off your violence, yet you stabbed him to the heart, with so certain and deadly an aim that he fell at your feet, the last sound which he heard being the profane exclamation with which you exulted over the deed you had done, and he expired before you could reach the lodgings from which you had issued, and to which you, in utter disregard of the heinous crime which you had committed, deliberately returned. And while all around you were agita*278ted with the immediate cry of murder, you alone seemed indifferent.
Of this charge, after an impartial trial, you have been convicted, and there can be no doubt that you were justly so convicted. The deed was done in the day-time, in the presence of several witnesses, and it becomes us to warn you that the manner in which it was done, and the certainty of your guilt, alike forbid the hope that there can be any remission of the sentence of death, which we are about to pronounce upon you.
We therefore bid you prepare for the speedy approach of that death, and we entreat you to discard that indifference, both to your crime and your fate, which has shocked all who have witnessed your deportment during your trial.
We know little of your past life, except that it has been spent in the vicinity of the Five Points, which, to our lasting disgrace, is yet permitted to exist, in our very midst, as a place where vice, debauchery, drunkenness and profligacy, alone vary the scene, and where, at length — as might well be expected— even murder stalks abroad in the day-time.
If to these evil associations it is that you owe the lamentable indifference to which we have alluded, we entreat you to avail yourself of the opportunity which will yet be left you, to exchange it for a wiser and a better state of feeling.
If from those associations you have imbibed the thought, but too natural under the circumstances, that you are to be sacrificed to the vengeance of the society whose laws you have outraged, we entreat you to dismiss it from your mind, as injurious to yourself alone. No such feeling is allowed to be entertained by the law or its ministers. You are to be cut off from society, not that it may take vengeance upon you, but because you have yourself shown that while living you would be dangerous to those who desire peace and good order, and that as you have made yourself an exemplar of wanton crime, your fate may be a warning to others against following the example you have set.
To you, however, an opportunity will yet be afforded of *279repenting of the evil you have done, and we exhort you, earnestly and sincerely, to avail yourself of it.
The sentence of the court is, that on Friday, the 20th day of November next, you be hung by the neck till you be dead.